t c memo united_states tax_court arthur mason dupre petitioner v commissioner of internal revenue respondent docket no filed date arthur mason dupre pro_se sze wan florence char for respondent memorandum findings_of_fact and opinion wells judge respondent determined the following deficiencies in petitioner’s federal_income_tax and accuracy-related_penalties pursuant to sec_6662 for his and tax years unless otherwise indicated section references are to the internal revenue continued year deficiency sec_6662 penalty dollar_figure big_number dollar_figure big_number after petitioner’s concessions the remaining issues that we must decide are whether petitioner is entitled to deduct on schedule a itemized_deductions expenses of dollar_figure and dollar_figure for his and tax years respectively whether petitioner is entitled to deduct on schedule c profit or loss from business_expenses of dollar_figure and dollar_figure for his and tax years continued code of as amended code and in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar in the notice_of_deficiency respondent determined that petitioner had not included interest_income of dollar_figure in his taxable_income the parties have stipulated that petitioner received the taxable interest_income during his tax_year and that petitioner did not report that income on his federal_income_tax return petitioner makes no additional claims with regard to that income accordingly we deem petitioner to have conceded this issue see rule b on his federal_income_tax return petitioner incorrectly reports total schedule a expenses of dollar_figure however we believe that petitioner made a mathematical error of dollar_figure and the correct tally of amounts reported is dollar_figure on his federal_income_tax return petitioner incorrectly reports total schedule c expenses of dollar_figure however we believe that petitioner made a mathematical error of dollar_figure and the correct tally of amounts reported is dollar_figure respectively and whether petitioner is liable for the accuracy-related_penalties pursuant to sec_6662 for his and tax years findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulated facts are incorporated in this opinion by reference and are found accordingly additionally petitioner is deemed to have admitted undenied allegations set forth in respondent’s requests for admissions see rule c at the time of filing the petition petitioner resided in new jersey during and petitioner was a part-time professor of mathematics and computer science at felician college in lodi new jersey rutgers university at newark new jersey the college of new jersey in ewing new jersey rider university in lawrenceville new jersey and william paterson university of new jersey in wayne new jersey collectively colleges petitioner taught classes up to six days per week he spent approximately hours per week teaching and hours per week grading student material preparing lectures researching and traveling to from and between colleges petitioner maintained a web site for some of the courses that he taught but colleges managed enrollment of students the remaining adjustments in the notice_of_deficiency are computational and will be resolved by our holdings on the aforementioned issues consequently we do not specifically address the remaining adjustments in this opinion and dictated class schedules subjects to be covered and course duration all but one of colleges provided books and other materials for petitioner’s classes the colleges provided petitioner with shared office space petitioner was paid a fixed amount for each class that he taught and each of the colleges reported petitioner’s earnings to him on a form_w-2 wage and tax statement on his and federal_income_tax returns petitioner reported on schedules a the following unreimbursed employee_expenses that he claims are related to his employment with colleges schedule a expense course-related books home_office expenses secretarial word processing desktop computer printer computer_software rent electricity office supplies telephone and cable modem new brunswick library copy services dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number travel meals total big_number big_number big_number big_number big_number big_number during and petitioner also attempted to restart his flute making shop at which he created flutes from bamboo and other raw materials petitioner sold some of the flutes at a flea market but he also gave some to friends petitioner also used some of the bamboo and other raw materials to make other instruments and furniture from to petitioner did not generate any profit from his flute making and selling petitioner did not track or record the number of hours he spent flute making the prices he charged for finished flutes and other instruments the flutes and other instruments that he sold the inventory of raw materials to finished products or the expenses that he incurred petitioner did not create a separate bank account for his flute making activity advertise his finished products or maintain a web site on his and federal_income_tax returns petitioner reported on schedules c the following expenses that he claims are related to his flute making activity schedule c expense electricity rent bamboo lacquer and polyurethane propane shop furniture and equipment musical tuning and recording equipment miscellaneous tool and supplies total dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number throughout and petitioner had no savings but provided financial support to and performed household chores for his former girlfriend and her year-old son who has cerebral palsy petitioner testified that he paid her rent for use of her basement as his flute making workspace during petitioner alleges the basement flooded ruining his receipts and equipment however neither petitioner nor his former girlfriend filed an insurance claim for the flood damage on date respondent issued petitioner a notice_of_deficiency regarding his and tax years determining an income_tax deficiency and an accuracy-related_penalty pursuant to sec_6662 for each year on date petitioner’s petition was filed with this court challenging respondent’s contentions i burden_of_proof opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to that issue and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 see also rule a the taxpayer bears the burden of we note that petitioner failed to comply with the court’s orders to file a posttrial brief when a party fails to file a brief altogether such a failure has been held by this court to justify the dismissal of all issues as to which the nonfiling party has the burden_of_proof see rule 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir while we are unwilling to enter a default judgment against petitioner for failure_to_file a brief we view his failure as an indication of his tenuous position with regard to the issues in question see mcgee v commissioner tcmemo_2000_308 wl at proving that the taxpayer has met the requirements of sec_7491 135_tc_471 aff’d 668_f3d_888 7th cir petitioner did not argue that the burden should shift and he failed to comply with the substantiation and cooperation requirements accordingly the burden_of_proof remains on petitioner ii schedule a expenses we first consider whether petitioner is entitled to deduct schedule a expenses of dollar_figure and dollar_figure for his and tax years respectively a home_office expenses petitioner claimed home_office expense deductions on his and federal_income_tax returns sec_280a permits a deduction for the portion of a residence that is inter alia regularly or exclusively used as the principal_place_of_business for any trade_or_business of the taxpayer or as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business however if the taxpayer is an employee the home_office must be for the convenience_of_the_employer it cannot be only a place at which the employee chooses to do some of his work sec_280a flush language 82_tc_318 moreover it must be used exclusively for the employer’s work and not for personal_use sec_280a 919_f2d_1273 7th cir aff’g tcmemo_1989_356 petitioner has not proved that his home_office was used exclusively in connection with his employment or that the home_office was used for the convenience of colleges petitioner’s own testimony revealed that colleges provided him with an office and that he likely did not use his home_office exclusively for his work for colleges accordingly petitioner is not entitled to deduct home_office expenses pursuant to sec_280a on his and federal_income_tax returns b travel meal and other expenses petitioner claims that the remaining expenses were unreimbursed employee_expenses deductible pursuant to sec_162 sec_162 permits a taxpayer to deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business see 403_us_345 in order for a taxpayer to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 an expense is ordinary if it is normal usual or customary within a particular trade business or industry or arises from a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see commissioner v lincoln sav loan ass’n u s pincite 320_us_467 sec_262 disallows deductions for personal living or family_expenses see also sec_1_162-17 income_tax regs the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee see 54_tc_374 martell v commissioner tcmemo_2013_115 at however to deduct expenses_incurred through the performance of services as an employee the taxpayer must not have the right to reimbursement for such expenses from his or her employer see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 along with other miscellaneous_itemized_deductions unreimbursed employee_expenses are subject_to the of adjusted_gross_income limitation under sec_67 see sec_67 and b deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 503_us_79 this includes the burden of substantiation sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir martell v commissioner at sec_1_6001-1 e income_tax regs taxpayers must maintain records relating to their income and expenses and must prove their entitlement to all claimed deductions credits and expenses in controversy see sec_6001 rule a indopco inc v commissioner u s pincite welch v helvering u s pincite a claimed expense other than those subjected to heightened scrutiny under sec_274 may be deductible even where the taxpayer is unable to fully substantiate it christine v commissioner tcmemo_2010_144 one method of substantiating an ordinary and necessary business_expense is through preparation of a daily diary or record of expenditures maintained in sufficient detail to enable the employee to readily identify the amount and nature of any expenditure and the preservation of supporting documents especially in connection with large or exceptional expenditures sec_1_162-17 income_tax regs petitioner claims travel and meal expense deductions on the schedules a of his and federal_income_tax returns travel_expenses including meals_and_lodging away from home are subject_to the specific and more stringent substantiation requirements of sec_274 see sec_274 to deduct these expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expense the time and place of the travel or meal expenditure and the business_purpose of the expense id however because we conclude that petitioner has not satisfied the less stringent standard for substantiation of sec_162 expenses in general it is unnecessary to further discuss the more stringent substantiation requirements of sec_274 wl at aff’d 475_fedappx_259 9th cir the regulations provide that w here records are incomplete or documentary proof is unavailable it may be possible to establish the amount of the expenditures by approximations based upon reliable secondary sources of information and collateral evidence sec_1_162-17 income_tax regs however there must be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit us to conclude that a deductible expense rather than a nondeductible personal_expense was incurred in at least the amount allowed 245_f2d_559 5th cir 39_f2d_540 2d cir 85_tc_731 christine v commissioner wl at in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner f 2d pincite in making such an approximation due consideration will be given to the reasonableness of the stated expenditures_for the claimed purposes in relation to the taxpayer’s circumstances such as his income and the nature of his occupation to the reliability and accuracy of records in connection with other items more readily lending themselves to detailed record-keeping and to all of the facts and circumstances in the particular case sec_1_162-17 income_tax regs in deciding whether a taxpayer has satisfied his or her burden of substantiating a deduction we are not required to accept the taxpayer’s self-serving undocumented testimony 99_tc_202 87_tc_74 petitioner has failed to carry his burden_of_proof although it generally may be possible to establish the amount of the expenditures by approximations based upon reliable secondary sources of information and collateral evidence see sec_1_162-17 income_tax regs we conclude that petitioner failed to submit sufficient reliable evidence to provide a basis upon which an estimate could be made and to permit us to conclude that he incurred a deductible expense rather than a nondeductible personal_expense see vanicek v commissioner t c pincite petitioner has not submitted any written substantiation whatsoever of the schedule a expenses reported on his and federal_income_tax returns but instead admits that he has no such written substantiation petitioner relies only on his oral testimony which we find to be uncorroborated self-serving and unreliable see tokarski v commissioner t c pincite moreover petitioner has failed to prove that his claimed unreimbursed employee business expenses were in fact not reimbursable see orvis v commissioner f 2d pincite accordingly we conclude that petitioner is not entitled to deduct schedule a unreimbursed employee_expenses of dollar_figure and dollar_figure for his and tax years respectively iii schedule c expenses we next consider whether petitioner is entitled to deduct schedule c expenses of dollar_figure and dollar_figure for his and tax years respectively petitioner claims that these expenses were related to his flute making activity and are deductible as either ordinary and necessary trade_or_business_expenses pursuant to sec_162 or as expenses_incurred in transactions entered into for at trial petitioner alleged for the first time that he was not an employee but an independent_contractor petitioner did not raise this matter in his petition or amend his pleadings to include it we do not consider an issue that has not been pleaded see eg 44_tc_485 aff’d 375_f2d_662 6th cir 27_tc_1056 and the cases cited thereat rev’d on other grounds 251_f2d_764 7th cir this is particularly true in a case like this where the issue cannot be considered without surprise and prejudice to the other party see 64_tc_61 accordingly we will not consider petitioner’s allegation that he was an independent_contractor in the notice_of_deficiency respondent fully disallowed the schedule c expenses for both his and tax years but allowed petitioner to deduct on his schedule a the flute making expenses for his taxable_year to the extent of the gross_receipts amount of dollar_figure as is the case with other schedule a expenses the allowed deduction is subject_to the of adjusted_gross_income limitation pursuant to sec_67 profit pursuant to sec_212 respondent contends that petitioner is not entitled to a deduction because he failed to properly substantiate these expenses and because the expenses are not deductible pursuant to sec_183 as we stated above deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions including the burden of substantiation sec_6001 indopco inc v commissioner u s pincite hradesky v commissioner t c pincite martell v commissioner at sec_1_6001-1 e income_tax regs petitioner has failed to carry that burden as was the case with his schedule a expenses petitioner has not submitted any written substantiation of the schedule c expenses reported on his and federal_income_tax returns and relies only on his oral testimony which we find to be uncorroborated self-serving and unreliable see tokarski v commissioner t c pincite petitioner admits that he did not maintain records as he should have and instead depended on his own unreliable estimates to track costs inventory merchandise prices and hours spent flute making petitioner could not produce bank records because he did not maintain a generally sec_183 limits the deductions for an activity_not_engaged_in_for_profit to the amount of gross_income received from the activity sec_183 and b we do not consider whether petitioner engaged in his flute making activity for profit because we sustain respondent’s disallowance of petitioner’s schedule c expenses on account of petitioner’s lack of substantiation separate bank account for his flute making activity and he could not produce credit card statements because he paid all of his expenses with cash or checks petitioner alleges that his minimal records from his flute making activity which consisted of receipts were destroyed in a flood during if a taxpayer’s records are no longer available on account of circumstances beyond the taxpayer’s control such as a fire flood or other_casualty then the taxpayer is expected to substantiate deductions by records reconstructed through contacts with third parties and other reasonable means 65_tc_342 fernandez v commissioner tcmemo_2011_216 wl at petitioner not only failed to provide any reconstruction of the lost receipts he also has not proved that there was a flood petitioner did not offer into evidence any insurance claim or elicit testimony from his former girlfriend who owned the house in which the flood occurred he relies only on his own testimony through which he admits that the flood is not listed in the city’s records and that the flood was not a flood but a particular water circumstance we conclude that petitioner has not properly substantiated his expenses related to his flute making activity and consequently that petitioner is not entitled to deduct schedule c expenses of dollar_figure and dollar_figure for his and tax years respectively iv accuracy-related_penalties sec_6662 imposes an accuracy-related_penalty of of any portion of an underpayment that is attributable to causes specified in subsection b subsection b applies the penalty to any underpayment attributable to inter alia a substantial_understatement_of_income_tax an understatement is the excess of the amount of tax required to be shown on the return over the amount of tax that is actually shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 generally the commissioner bears the burden of production with respect to any penalty including the accuracy-related_penalty sec_7491 116_tc_438 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of substantial_authority or reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite respondent contends that the sec_6662 penalties for petitioner’s and tax years are justified on the basis of substantial_understatement_of_income_tax see sec_6662 for his tax_year petitioner reported a tax_liability of dollar_figure and respondent determined a correct_tax liability of dollar_figure petitioner understated his tax_liability by dollar_figure an amount which exceeds dollar_figure which is greater than dollar_figure of the amount required to be shown on their return for his tax_year petitioner reported a tax_liability of dollar_figure and respondent determined a correct_tax liability of dollar_figure petitioner understated his tax_liability by dollar_figure an amount which exceeds dollar_figure which is greater than dollar_figure of the amount required to be shown on their return accordingly we respondent also contends that petitioner was negligent because he failed to substantiate any of his schedule a and schedule c expenses for his and tax years however only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to more than one of the types of misconduct described in sec_6662 jaroff v commissioner tcmemo_2004_276 wl at citing sec_1_6662-2 income_tax regs because we conclude that petitioner is liable for the accuracy-related_penalties for substantially understating his income_tax for his and tax years it is unnecessary to consider whether petitioner was negligent conclude that respondent met his burden of production in showing that petitioner substantially understated his income_tax for his and taxable years the amount of an understatement on which the penalty is imposed will be reduced by the portion of the understatement that is attributable to the tax treatment of an item that was supported by substantial_authority or for which the relevant facts were adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item sec_6662 petitioner does not argue that the amounts of his understatements should be reduced because he had substantial_authority for an item or because his position with respect to an item was adequately disclosed accordingly we do not reduce petitioner’s understatements pursuant to sec_6662 additionally sec_6664 provides that the accuracy-related_penalty shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id taxpayers demonstrate reasonable_cause when they exercise ordinary business care and prudence 125_f3d_551 7th cir aff’g tcmemo_1995_554 petitioner has not established reasonable_cause for the underpayments or that the returns were prepared in good_faith see sec_6664 higbee v commissioner t c pincite petitioner contends that he had no savings and that he provided financial support to and performed household chores for his former girlfriend and her 24-year-old son who has cerebral palsy while we sympathize with petitioner for his financial hardship and commend him for his charitable endeavors we do not conclude that either his hardship or his charity qualifies as a reasonable_cause to excuse his underpayments of tax consequently on the basis of the foregoing we hold that petitioner is liable for accuracy-related_penalties pursuant to sec_6662 for his and tax years v conclusion in sum we conclude that petitioner is not entitled to deduct schedule a expenses of dollar_figure and dollar_figure for his and tax years respectively petitioner is not entitled to deduct schedule c expenses of dollar_figure and dollar_figure for his and tax years respectively and petitioner is liable for the accuracy-related_penalties pursuant to sec_6662 for his and tax years consequently we sustain respondent’s determinations that petitioner is liable for income_tax deficiencies and for accuracy-related_penalties for his and tax years in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
